Citation Nr: 1030058	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-10 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lower back disorder, to 
include degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

In September 2009, the Board remanded the matter to the RO for 
the purpose of providing the Veteran with a VA examination of the 
spine.  As the requested development has been completed, no 
further action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter 
was returned to the Board in July 2010. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lower back disorder, to include degenerative joint 
disease, was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower 
back disorder, to include degenerative joint disease, have been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board grants service 
connection for a lower back disorder.  This award represents a 
complete grant of the benefits sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a lower back 
disorder due to a back injury that he incurred during a truck 
accident in service.  He also asserts that he has had ongoing 
symptoms and ongoing treatment for this disorder since service.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by showing evidence of the existence of a 
chronic disease in service, or during an applicable presumption 
period under 38 C.F.R. § 3.307, and present manifestations of the 
same chronic disease.  Or, when a chronic disease is not present 
during service, service connection can also be established by 
showing evidence of continuity of symptomatology.  38 C.F.R. § 
3.303(b).  

Additionally, certain chronic disabilities, including arthritis, 
may be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Here, however, there is no evidence in 
the record showing a diagnosis of arthritis of the lower back 
within one year of separation from service in August 1953, so the 
presumptive provisions of 38 C.F.R. §3.307(a) and 3.309( a) for a 
chronic disease do not apply to this case.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran's complete service personnel records and service 
treatment records were not available for review at this time, as 
his service records appear to have been destroyed in the fire at 
the National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's 
treatment records have been destroyed."  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The competent medical evidence of record shows that the Veteran 
suffers from a current lower back disability.  Two of the 
Veteran's private physicians have submitted statements that 
provide diagnoses of spinal stenosis, disk herniation, and 
possible lumbar facet arthritis.  See September 2003 and May 2004 
statements by Dr. Sonni and May 2004 statement by Dr. Gordon.  In 
March 2010, the VA examiner provided a diagnosis of degenerative 
joint disease of the lumbosacral spine.

Furthermore, the evidence demonstrates that the Veteran was 
injured in a truck accident during service.  As an initial 
matter, the Board notes that lay persons are competent to testify 
as to issues that are factual in nature, such as an in-service 
injury or accident.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Veteran has submitted a photograph of the accident and two 
statements from a witness dated October 2003 and February 2004 to 
corroborate his own statements regarding the truck accident that 
occurred in service.  The Veteran's account of the truck accident 
is also consistent with the medical history provided by his two 
private physicians and the VA examiner.  Therefore, as the 
Veteran's account of the accident is facially plausible, 
internally consistent, and consistent with the other evidence of 
record, including the witness statements, photograph, and 
statements made to his physicians for the purpose of treatment, 
the Board finds that the Veteran's testimony regarding the 
occurrence of the accident to be credible.  

There are two medical opinions regarding the etiology of the 
Veteran's current back disorder in the record.  The first was 
submitted by Dr. Sonni in May 2004.  The opinion provided is that 
the Veteran has always had back problems since the truck accident 
that occurred when he was in Army, such that "it appears like 
the present arthritis in his back, which is the cause of his back 
problem, started after the injury in the accident."  This 
statement, also equivocal, indicates that the Veteran's current 
lower back disorder may be related to the in-service truck 
accident.  In March 2010, the VA examiner explained that because 
of the alternative possible cause of the Veteran's obesity, the 
case comes "as close as I can imagine to a true 50-50 coin 
flip" due to the unavailability of the Veteran's service 
treatment records.  Lastly, the Veteran has given competent 
testimony asserting that he has experienced continuous symptoms 
since service.  38 C.F.R. § 3.159(a)(2); See Layno v. Brown, 6 
Vet. App. 465, 471 (1994); see also Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Clyburn v. West, 12 Vet. App. 296, 
301 (1999).  

The two medical opinions in addition to the Veteran's lay 
testimony place the evidence of record in at least relative 
equipoise.  Therefore, in consideration of the Board's heightened 
duty to consider applicability of the benefit of the doubt rule 
when the Veteran's service treatment records are unavailable, the 
Board resolves any doubt any favor of the Veteran and finds that 
his current back disorder is related to his military service.

Therefore, as the evidence establishes the existence of a current 
lower back disorder, to include degenerative joint disease, the 
occurrence of an in-service injury, and competent medical 
evidence and the Veteran's own testimony of continuous 
symptomatology indicate that there is causal relationship between 
the present disability and the injuries incurred during service, 
the Board resolves any doubt in the Veteran's favor and finds 
that the evidence supports service connection for a lower back 
disorder.  38 C.F.R. § U.S.C.A. § 5107(b).  The appeal is 
granted. 



ORDER

Service connection for a lower back disorder, to include 
degenerative joint disease, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


